Citation Nr: 0033818	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

REMAND

The appellant served on active duty from January 1956 to 
November 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

The Board cannot decide, at this point, whether this claim 
should be reopened.
Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, VA has a duty to inform the 
claimant of the necessity to submit that evidence to complete 
his application for benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996). 

A review of the claims file reveals that the veteran applied 
for Social Security Administration (SSA) disability benefits 
and was in receipt of Workman's Compensation benefits.  
According to statements made at his hearing in October 1999, 
he was also treated by Dr. Blair for back problems in the 
1960s.  Further,  Mark Lonstein, M.D. performed surgery on 
the veteran's back in 1988.  It is unknown whether records 
exist that may be sufficient to reopen this claim.  However, 
a remand to obtain these records is warranted. 

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide the 
complete addresses, approximate dates of 
treatment, and signed releases so the RO 
may request his treatment records from 
Dr. Blair or his successor and Mark 
Lonstein, M.D.  Associate all records 
received with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present his treatment records.

2.  Request that the veteran provide 
details about his claim for Workman's 
Compensation, to include the date claimed 
and the jurisdiction in which the claim 
was filed.  Ask him to provide a release 
so that a request for the records may be 
filed.  Request all the records that were 
used in considering the veteran's claim 
for Workman's Compensation benefits.  
Associate all records received with the 
claims file.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from the SSA copies of 
all the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other pertinent 
records should be associated with the 
claims folder.

4.  Thereafter, readjudicate the 
appellant's claim, with consideration of 
the entire record and all applicable laws 
and regulations.  Readjudication of the 
claim must comport with Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), regarding 
whether the evidence submitted is new and 
material so as to allow reopening of the 
previously denied claim according the 
specific criteria set forth under 38 
C.F.R. § 3.156(a).

5.  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
evidence and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


